Citation Nr: 1748539	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-03 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for a right ear hearing loss disability

3.  Entitlement to service connection for a right shoulder disability. 

4.  Entitlement to service connection for chronic laryngitis/laryngopharyngeal reflux, claimed as sinus problems as due to undiagnosed illness and/or environmental hazards related to service in the Southwest Asia Theater of Operations.

5.  Entitlement to service connection for degenerative joint disease of the elbows and knees, claimed as joint and muscle pain as due to an undiagnosed illness and/or environmental hazards related to service in the Southwest Asia Theater of Operations.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to March 1985; October 2001 to January 2003; and from January 2003 to November 2003.  He also had additional service with the Army Reserves, to include periods of active duty for training (ADT) and inactive duty for training (IDT).

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before a VA Decision Review Officer at an October 2011 hearing.  A hearing transcript is attached to the record.

In March 2015 the Board, in pertinent part, remanded the issues of service connection for bilateral hearing loss, a right shoulder disability, degenerative joint disease of the elbows and knees and a traumatic brain injury.  The Board also denied service connection for chronic laryngitis/ laryngopharyngeal reflux, which was appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Order, the Court granted a Joint Motion for Partial Remand (JMPR), and remanded the case to the Board for action consistent with the terms of the JMPR.

The Board remanded for further development in April 2016, in compliance with the Court's remand.

Service connection for a traumatic brain injury was granted by way of a May 2017 rating decision.  As this constitutes a full award of the benefits sought on appeal, this issue is no longer before the Board.

The issues of entitlement to service connection for a right ear hearing loss disability and a right shoulder disability; and for chronic laryngitis/laryngopharyngeal reflux and degenerative joint disease of the bilateral elbows and knees - due to undiagnosed illness and/or environmental hazards related to service in the Southwest Asia Theater of Operations are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

A left ear hearing loss disability was noted on entrance into active duty service in October 1984; competent medical evidence shows that the preexisting hearing loss disability was aggravated as a result of service.


CONCLUSION OF LAW

The criteria for service connection for a left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his left ear hearing loss disability is related to his military occupational specialties during active service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).

Cases in which the preexisting condition is noted upon entry into service, and cases in which the preexistence of the condition must otherwise be established, are to be distinguished.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345(Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (presumption of sound condition). 

In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that the condition preexisted service and was not aggravated by service.  Wagner, 370 F.3d at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1111 (West 2014).  A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153, 38 C.F.R. § 3.306 (a).

Hearing loss, for VA disability compensation purposes, is considered a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

A July 1984 Report of Medical Examination indicates that the Veteran entered into his first period of active duty with a hearing loss disability for VA purposes in his left ear only.  See 38 C.F.R. § 3.385 (2016).  

As left ear hearing loss was "noted" at entrance, the presumption of soundness does not attach.  Service connection for left ear hearing loss may be considered only on the basis of aggravation.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  

The claims file does not include a separation examination for the Veteran's first period of service.  However, records from the Veteran's Reserve service include an April 1997 audiogram.  The results from this audiogram reflect audiometric findings.  The claims file also includes a report from an audiogram conducted in January 2003, upon entrance into the Veteran's second period of active duty service.  This report also showed a hearing loss disability for VA purposes and it was noted on the accompanying Report of Medical History that the Veteran had served many years as an artillery non-commissioned officer, with occasional hearing protection.  Audiograms performed during Reserve service in January and August 2004 showed slightly higher audiometric readings as compared to earlier audiograms.

The Veteran has been provided with several VA examinations to determine whether his preexisting left ear hearing loss was aggravated in service.  

At a March 2012 VA examination, an examiner opined that it is as likely as not that bilateral hearing loss was related to military noise exposure.

At a VA examination in August 2015, an examiner opined that it was less likely that a period of active duty service aggravated the Veteran's preexisting hearing loss.  In a January 2016 addendum, the examiner reviewed additional service records including audiograms in January 2003, January 2004, and August 2004 audiograms, and March 2008.  The examiner opined that no evidence was found to support that the Veteran experienced aggravation of his preexisting hearing loss during his active service from January 2003 to October 2003.  

In August 2017, the Veteran was afforded another VA examination.  The examiner noted the Veteran had an MOS which exposed him to gunshots, explosions, artillery, and loud noises.  The examiner also noted that the pure tone thresholds significantly shifted between the Veteran's initial April 1984 entrance examination and the April 1997 physical examination results.  The examiner opined that the preexisting left ear hearing loss was aggravated beyond the normal progression based on the review of the audiograms of record and in consideration of the Veteran's military occupational specialty.

The evidence is in conflict as to whether the preexisting left ear hearing loss was aggravated during a period of service, although many of the opinions are flawed.  Nonetheless, the August 2017 VA examiner specifically addressed whether the Veteran's preexisting left ear hearing loss disability was aggravated as a result of his initial period of active service, and provided a favorable opinion.  Resolving all reasonable doubt in the Veteran's favor, service connection is warranted for left ear hearing loss.


ORDER

Resolving doubt in favor of the Veteran, service connection for left ear hearing loss is granted.


REMAND

Right ear hearing loss 

The Veteran seeks service connection for right ear hearing loss.  He has three periods of active duty service, including from October 1984 to March 1985; October 2001 to January 14, 2003; and January 21, 2003 to November 2003.

A right ear hearing loss disability was not noted upon entrance into the first period of active duty.  There is no separation examination of record.

During a Reserves retention examination in June 1988 and in January 1992, a right ear hearing loss disability per VA standards was not shown.  However, an April 1997 audiogram showed a right ear hearing loss disability per VA standards.  Moreover, during an enlistment examination on January 29, 2003; a right ear hearing loss disability was noted.  From this it appears that the Veteran had a preexisting right ear hearing loss disability upon entrance into his second and third periods of active duty service.  

The Veteran was afforded a VA examination in August 2015 pursuant to the March 2015 Board remand.  The examiner opined that there was no aggravation of the Veteran's preexisting hearing loss (during his last period of active duty).  In a January 2016 addendum, the examiner provided a similar opinion.

In August 2017, the AOJ provided the Veteran with another VA examination.  This time the examiner indicated, incorrectly, that a right ear hearing loss disability did not exist prior to service, and the current hearing loss was not related to service.  The examiner did not provide any rationale.  This opinion is therefore inadequate and an addendum is required.

Moreover, the Board notes that the last supplemental statement of the case was issued in January 2016.  The August 2017 VA examination report has not been reviewed by the AOJ and the Veteran has not waived such consideration.  38 C.F.R. § 20.1304 (c) (2016).   

Right Shoulder 

At a March 2009 VA examination, a VA examiner opined that the Veteran's current right shoulder disability was less likely than not related to an in-service event, as the evidence of record did not demonstrate continuity or chronicity of symptoms.  

The Board remanded this issue in March 2015 for a VA examination and opinion.  In July 2015, a VA examiner reviewed the file and examined the Veteran.  The examiner noted that a June 2009 rating decision showed the Veteran was denied service connection for the right shoulder based on the 2009 VA examiner's finding that "he could not establish continuity or chronicity of symptoms and that he could only opine that it is not as likely as not that the present findings of the right shoulder are the direct and proximate result of the motor vehicle accident."  

The extent of the July 2015 examiner's opinion was "I concur with the findings leading to denial of SC for the claimed shoulder condition."  There was no rationale.  This opinion is considered inadequate for adjudication purposes and the file is returned for an addendum.  

Chronic Laryngitis/Laryngopharyngeal Reflux, Elbows and Knees DJD

These issues were last remanded by the Board in April 2016.  Subsequent to that time, additional development was accomplished.  Specifically, the claims file was updated with additional evidence and argument to include VA treatment records and VA examination reports.  A waiver is not of record.  As noted, the last supplemental statement of the case was issued in January 2016.  These claims are being remanded and thus the AOJ will have an opportunity to review the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the August 2017 VA examiner for an addendum opinion on the nature and etiology of the current right ear hearing loss disability.  If that examiner is unavailable, then the file should be sent to another examiner for the opinion.  The claims file must be provided to the examiner for review.  

The examiner is asked to address the following:

a) Is it both clear and unmistakable that the Veteran's right ear hearing loss preexisted entrance into his second period of active duty from October 2001 to January 14, 2003?

b) If so, then is it also clear and unmistakable that the preexisting right ear hearing loss was NOT aggravated by service; OR that any increase in disability was due to the natural progression of the disease?

c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's right ear hearing loss disability had its onset in service?

d) Did the Veteran's preexisting right ear hearing loss undergo an increase in severity during the third period of active duty from January 21, 2003 to November 2003?

In answering this question, the examiner should review the January 29, 2003 entrance examination report.

e) If the answer to (d) is yes, then was the increase in severity due to the natural progression of the condition.
In offering this opinion, the examiner should consider on the Veteran's asserted exposure to acoustic trauma, to include artillery fire.

A rationale for the opinions must be included.

2.  Return the file to the July 2015 VA examiner for an addendum opinion on the nature and etiology of the current right shoulder disability.  If that examiner is unavailable, then the file should be sent to another examiner for the opinion.  A physical examination is left to the examiner's discretion.  The claims file must be provided to the examiner for review.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's right shoulder disability had onset or is otherwise etiologically related to his periods of active duty, ADT or IDT (to include his injury in August 2000)? 

In offering this opinion, the examiner is instructed as to the following:

a. Limit consideration to periods of verified active duty (October 1984 to March 1985 and October 2001 to November 2003), ADT and IDT;

b. Specifically address the August 2000 motor vehicle accident and resulting right shoulder injury which occurred during a period of IDT. 

A rationale for the opinion must be included.

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remains denied, issue an SSOC that identifies the evidence considered, and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


